Citation Nr: 0032078	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
pelvis.

2.  Entitlement to service connection for a left arm 
disorder.

3.  Entitlement to service connection for sterility.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left leg disorder, claimed as residuals of 
frostbite.

5.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico.


REMAND

The appellant contends, in substance, that he injured his 
back during basic training and that his current back problems 
are related to that injury.  He also asserts that he has 
residuals of frostbite of the left leg which he sustained 
while he was stationed in Korea.  He contends that he has 
disorders of the pelvis and left arm caused by retained metal 
fragments from a mine or projectile that exploded near him in 
Korea.  He attributes his sterility to the fact that he 
received three more vaccination injections than necessary in 
preparation for his transfer to Korea. 

VA has a duty to assist the appellant in developing facts 
pertinent to valid claims.  See generally 38 C.F.R. § 3.103 
(2000); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The undersigned notes 
that contacts made by the RO with the National Personnel 
Records Center (NPRC) revealed that any of the veteran's 
personnel records that had been in storage at that facility 
were presumably destroyed in the 1973 fire at the NPRC in St. 
Louis.  See VA Form 70-3101-4, received by the RO in October 
1989.  Records provided by the veteran and associated with 
the claims folder in October 1989 appear include a service 
immunization record for the veteran.  

The veteran completed NA Forms 13055 and 13075.  No records 
were developed as a result of these forms.  The response from 
the NPRC indicated that the organization listed by the 
veteran as his place of basic training, "Co. D, 47th Div., 
1st Bat, Camp Rocket, Ala." was unable to be identified.  It 
was questioned whether the veteran meant "Camp Ruckers, 
Ala."  In addition, morning reports of the 65th Infantry 
Regiment, Company M, from February to March 1952, where he 
reported being stationed in Korea, were searched with 
negative results.  The veteran should be provided an 
opportunity to clarify his place of basic training and the 
dates he incurred frostbite of the left leg in Korea.  
Thereafter, another search for morning reports should be 
made.

In cases where the appellant's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  The Board notes that the RO attempted to develop 
alternative records from the Surgeon General's Office (SGO).  
The response was that no SGO's were available.  The RO 
informed the veteran that it was unable to secure both his 
service medical records and alternate records from the SGO.  
See Supplemental Statement of the Case dated in July 2000.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA adjudication procedure manual provides that alternate 
sources of evidence may be utilized in fire-related cases 
like this one.  See Veterans Benefits Administration Manual 
M21-1, Part III, § 4.25(c) (Change 41, July 12, 1995).  A 
non-exhaustive list of documents follows which could be 
substituted for service medical records in this case:  
statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics and private 
physicians by which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.

In addition, the veteran's service personnel records should 
be developed.  The Board notes that the veteran was awarded 
the Combat Infantryman Badge during service, and thus was 
engaged in combat.  See DD Form 214; see also 38 U.S.C.A. 
§ 1154(b) (West 1991).  While the appellant's left leg and 
back claims have not yet been reopened, the considerations 
described above require a search for relevant military 
records and further investigation. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to secure any military personnel records 
for the veteran.  The RO shall inform the 
veteran if the VA is unable to secure any 
of the relevant records sought.  

2.  The RO should provide the veteran 
with an opportunity to clarify his place 
of basic training and the dates he 
incurred frostbite of the left leg in 
Korea using NA Forms 13055 and 13075, if 
appropriate.  Thereafter, provided the 
veteran has supplied the RO with 
supplementary information, another search 
for morning reports should be made.  The 
RO shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

3.  The veteran should also be asked to 
furnish any names and addresses of any 
businesses that required him to take an 
employment physical since service.  The 
names and addresses of any such 
companies, or physicians who conducted 
such examinations, should be specified.  
All leads should be pursued in order to 
obtain relevant evidence.  After 
obtaining the appropriate releases from 
the appellant, these records should be 
obtained.  Once obtained, all records 
must be associated with the claims file.  
The RO shall inform the veteran if the VA 
is unable to secure any of the relevant 
records sought.

4.  The RO should also contact the 
appellant and advise him that he may 
submit additional alternate evidence to 
support his contentions.  This evidence 
may include copies of any service medical 
records or personnel records in his 
possession, any buddy certificates or 
affidavits, any medical evidence from 
hospitals, clinics, and physicians by 
which or by whom he may have been 
treated, especially soon after service 
discharge in 1952, and any letters 
written during service.  

5.  The RO should request the veteran to 
provide information regarding any 
evidence of current or past treatment, VA 
or non-VA, for his claimed pelvic 
disorder, left arm disorder, and 
sterility that has not already been made 
part of the record, and should assist him 
in obtaining such evidence.  The veteran 
must adequately identify, by providing 
pertinent names and addresses, any 
private treatment records that he wishes 
to develop.  Any such records should then 
be associated with the VA claims folder.  
The RO shall inform the veteran if the VA 
is unable to secure any of the relevant 
records sought.

6.  After the above development has been 
completed, the claims file should be 
referred for appropriate VA 
examination(s) for the purpose of 
addressing the nature and etiology of the 
claimed disorders of the pelvis and left 
arm and his sterility.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination(s).  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
of the pelvis (claimed as shell fragment 
wound residuals), left arm (claimed as 
shell fragment wound residuals), as well 
as whether he is sterile.  To the extent 
that the claimed disorders are found to 
exist, the examiner(s) should render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred in or aggravated during the 
appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's claims and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination(s), 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

7.  After completion of the above, the RO 
should then readjudicate the veteran's 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the service connection 
claims must be on a de novo basis as the 
well-grounded claim requirement is no 
longer part of the statutory scheme 
governing veterans benefits.  As regards 
the pelvis and left arm claims, the RO 
should consider the application of 
38 U.S.C.A. § 1154(b).  The RO should 
also carefully consider the benefit of 
the doubt rule as to each issue, and in 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



